DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0182610 to Utsunomiya, in view of US Publication 2010/0149073 to Chaum et al.

1-10, 13-14 and 20, Utsunomiya discloses and shows in Figures 1-3 and 7, an OCT imaging apparatus that includes an interferometer for measuring rotational movement of an eye, the interferometer comprising: 
a light source (130, 223) configured to project coherent light toward an 5opposing non-coded surface of a spherical object (119, 220) configured to rotate about at least one rotational axis (par. 10, 25-26, 34); 
at least one optical element (129, 216-219) configured to modify the projected coherent light in a manner accounting for a rotation of the spherical object (par. 10, 25-26, 34); 
a beam splitter (125, 105, 206, 207) for splitting the projected coherent light into a plurality of internal reference beams, wherein each internal reference beams is associated with a different direction (par. 40, 43);
at least one sensor (130, 227) within the housing including at least one light detector configured 10to detect reflections of the modified projected coherent light from the opposing non-coded surface as the spherical object rotates relative to the housing (par. 10, 25-26, 34); and 
at least one processor (701) configured to receive input from the at least one sensor and to determine an amount of rotation of the spherical object around the at least one 15rotational axis (par. 10, 25-26, 37);
[claim 2] wherein the spherical object is a spheroid configured to rotate about the at least one rotational axis that includes a first rotational axis and a second rotational axis (par. 12, 26), the at least one sensor includes at least two light detectors (par. 34), and the at least one processor is configured to determine a first amount of rotation of the spherical object around 
[claim 3], wherein the spherical object is an eye (119, 220) and the at least one processor is configured to track movement of the eye (par. 12, 26);
[claim 5] wherein the at least one optical element is configured to be located at a predefined working distance from a center of rotation of the spheroid and to 30include a focusing lens (129, 218, 219) with a focal length corresponding to the predefined working distance (par. 34); 
[claim 6] wherein the at least one optical element is configured to modify the projected coherent light by forming a spherical illumination wave converging to the center of rotation of the spheroid (par. 34);  
[claim 7] further comprising a beam splitter (125, 105, 206, 207) configured to split the 35projected coherent light into a plurality of internal reference beams, wherein each internal reference beams is associated with a different direction (par. 40, 43);  
[claim 8] wherein the at least one optical element is configured to modify the detected reflections such that a resulting interference of the modified reflections with the plurality of internal reference beams is linearly related to the amount of rotation (par. 34, 42, 44);  
[claim 9] wherein the at least one processor is further configured to 5determine the first amount of rotation of the spherical object around the first rotational axis and the second amount of rotation of the spherical object around the second rotational axis based on a non-zero phase change associated with detected reflections of the spherical illumination wave and the plurality of internal reference beams (par. 26, 37, 44);  

[claim 13] wherein the at least one processor is further configured to 20determine the amount of rotation of the spherical object around the at least one rotational axis without prior knowledge of a radius or a shape of the spherical object (par. 37);  
[claim 14] wherein the at least one sensor includes at least two light detectors (222, 227) and the at least one processor is further configured to determine an amount of translational movement of the spherical object towards or away from the at least one sensor (par. 33-34, 42-44).  
 
Utsunomiya differs from the limitations in that it is silent to the apparatus comprising a housing; [claim 4] wherein the at least one processor is further configured to 25transmit information indicative of a position of the eye relative to a reference position to a paired head-mounted display device for causing the paired headset to change displayed content.  
However, Chaum teaches and shows in Figures 1-2, a near-to-eye display system, which includes an eye-pupil tracking detector (182), within a housing (120) (par. 557); wherein the eye tracking detector dynamically measures the position of the center of rotation of the eye, with respect to a relaxed state, and modifies the projector accordingly (par. 586, 606, 614). Further, device housings are well-known to those of ordinary skill in the art. 


In regards to claim 2515, Utsunomiya discloses and shows in Figures 1-3 and 7, an OCT imaging apparatus that includes an interferometer for measuring rotational movement of an eye, the interferometer comprising: 
a light source (121) within the housing configured to project coherent light toward an eye (119) (par. 10, 25-26, 34); 
at least one optical element (129) configured to modify the projected coherent light in a 30manner accounting for a rotation of the eye (par. 10, 25-26, 34);
at least one sensor (130) within the housing including at least two pairs of light detectors and configured to detect reflections of the modified projected coherent light from the eye as the eye rotates relative to the housing (par. 10, 25-26, 34); 
memory (702) (par. 10, 25-26, 37); and  
35at least one processor (701) (par. 10, 25-26, 37) configured to: 
determine an amount of rotation of the eye around the at least one rotational axis based on a relative phase difference between the detected reflections and internal reference beams display content to the user (par. 10, 25-26, 37); 


However, Chaum teaches and shows in Figures 1-2, a head-mounted display system (110) comprising a housing (120) mounted to an eyeglass frame (122) (par. 556-557); a display optic (116) to display content to a user (par. 563); an eye-tracking detection system (182) to dynamically track the position and rotation of a user’s eye (par. 586, 594-595); and a processor and memory (par. 353-354), wherein the processor is configured to dynamically measure pupil location and modify the projector, based on a “relaxed state” of the eye (par. 606, 613-615). 
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Utsunomiya to include the dynamically controlled display device discussed above for the advantage of providing a dynamic, user-controlled heads-up-display device, with a reasonable expectation of success. 

In regards to claims 16-19, Utsunomiya differs from the limitations in that it is silent to the apparatus comprising: [claim 16] wherein, when the user wears the head- mounted display device, the at least one optical element is configured to be located between 25 mm and 50 mm from the eye of the user and a beam size associated with the modified 10projected coherent light is between 1 mm and 5 mm; [claim 17] wherein the light source is configured to project a coherent light having a wavelength between 700 nm and 1000 nm toward the eye of the user 
However, Chaum teaches and shows in Figures 1-2, a head-mounted display system (110) comprising a housing (120) mounted to an eyeglass frame (122) (par. 556-557); a display optic (116) to display content to a user (par. 563); an eye-tracking detection system (182) to dynamically track the position and rotation of a user’s eye (par. 586, 594-595); and a processor and memory (par. 353-354), wherein the processor is configured to dynamically measure pupil location and modify the projector, based on a “relaxed state” of the eye (par. 606, 613-615); wherein a beam diameter is around 2 mm (par. 9, 620). Further, light sources having a wavelength in the range of 700 nm to 1000 nm are well-known to those of ordinary skill in the art. Also, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; as well as, it has been held that a mere rearranging of parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Utsunomiya to include the dynamically . 

 Allowable Subject Matter
Claims 11-12 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886